Citation Nr: 1015198	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  05-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left lower 
extremity radiculopathy secondary to service-connected 
degenerative disc disease (DDD) of the lumbosacral spine.

2.  Entitlement to an initial evaluation in excess of 40 
percent for service-connected DDD of the lumbosacral spine.

3.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected radiculopathy of the right 
lower extremity.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of service connection for a gastrointestinal 
disability secondary to the medication that he has been given 
for his service-connected disabilities has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).   Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1986 to August 
1988 and from October 2002 to May 2003.  This case was 
remanded by the Board of Veterans' Appeals (Board) in March 
2008 to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas for additional development.  

Private treatment records were added to the claims files in 
March 2010, after the most recent Supplemental Statement of 
the Case, along with a waiver of RO review on behalf of the 
Veteran.  See 38 C.F.R. § 20.1304 (2009).  Medical evidence 
received by VA, and added to the claims files, in April 2010 
is duplicative of evidence previously on file.

For reasons discussed hereinbelow, the issues of entitlement 
to service connection for left lower extremity radiculopathy 
secondary to service-connected DDD of the lumbosacral spine, 
entitlement to an initial evaluation in excess of 40 percent 
for service-connected DDD of the lumbosacral spine, and 
entitlement to TDIU are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The evidence shows no more than moderate incomplete 
paralysis, neuritis, or neuralgia of the right lower 
extremity.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 20 percent for radiculopathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic 
Code 8620 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a 
claim.38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of VCAA have been satisfied with 
respect to the issue decided herein.
The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in December 2003, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection for 
radiculopathy of the right lower extremity.  Service 
connection was subsequently granted for radiculopathy of the 
right lower extremity by rating decision in April 2004.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until May 2008, 
the VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the VA letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
May 2008 letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the May 2008 letter that an effective date would 
be assigned if his increased rating claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  Several relevant examination 
reports are on file, including in April and September 2009.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the increased rating issue on 
appeal.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including at his 
personal hearings in May 2005 and February 2008.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).


Analysis of the Claim

The Veteran contends that his service-connected right lower 
extremity radiculopathy is worse than currently evaluated 
because of the severity of his symptomatology.    

The Veteran was granted service connection for radiculopathy 
of the right lower extremity in an April 2004 rating decision 
and assigned a 20 percent rating effective May 10, 2003.  The 
Veteran timely appealed the assigned rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  


In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

Diagnostic Codes 8520, 8620, and 8720 involve neurological 
impairment of the sciatic nerve.  With complete paralysis, 
the foot dangles and drops, there is no active movement 
possible of muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost.  

These criteria provide for a 10 percent rating for mild 
incomplete paralysis, neuritis, or neuralgia of the sciatic 
nerve.  A 20 percent rating is provided for moderate 
incomplete paralysis, neuritis, or neuralgia; a 40 percent 
rating is provided for moderately severe incomplete 
paralysis, neuritis, or neuralgia; and a 60 percent rating is 
provided for severe incomplete paralysis, neuritis, or 
neuralgia, with marked muscular atrophy.  An 80 percent 
rating requires complete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2009).  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  

The words such as "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2008).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2009).  

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2009).  See nerve involved for 
diagnostic code number and rating.  

To warrant an increased evaluation of 40 percent for the 
Veteran's service-connected right lower extremity disability, 
there would need to be evidence of moderately severe 
incomplete paralysis, neuritis, or neuralgia of the sciatic 
nerve.  

According to VA treatment records dated in April 2004, there 
was no evidence of radiculopathy or neuropathy on the right.  
The assessment in December 2004 was decline in functional 
mobility due to low back pain radiating down the right leg 
and weakness of the right lower extremity.  

The Veteran complained on VA evaluation in July 2005 of 
constant low back pain with radiation down the right leg.  
The pain was described as a sharp, stabbing type pain that 
traveled down the right leg and radiated to the back of the 
right thigh and back of the knee from the calf to the right 
foot.  There was no numbness.  He had stopped working in 
January 2004 due to his back disability.  He had a mild 
antalgic gait and used a cane to help him ambulate.  There 
was decreased pinprick sensation from the right knee down to 
the foot and decreased strength in the right lower extremity 
from the knee down.  Reflexes were 1+ and equal in the lower 
extremities, there was negative foot drop bilaterally, no 
active muscle spasms or muscle atrophy, and normal motor 
skills.  Straight leg raising was to 10 degrees bilaterally 
secondary to pain in the lumbar spine.  Active range of 
motion did not produce any weakness, fatigue, or 
incoordination.  The diagnosis was DDD of the lumbar spine 
with bilateral lower extremity radicular symptoms.

VA treatment records for July 2007 reveal that the Veteran 
was given a steroid injection for lumbar radiculopathy.

The Veteran underwent VA evaluation, which included review of 
the claims files, in April 2009.  He complained that his legs 
"don't work" and that he has fallen several times when 
getting up in the morning.  He noted lower extremity numbness 
and weakness.  Straight leg raising was negative to 90 
degrees in the sitting position, bilaterally, with lower back 
pain only.  Motor strength was 5/5 in all muscle groups of 
the lower extremities; sensation was diminished in no 
dermatomal pattern in both lower extremities; reflexes were 
1+ in the knee deep tendons and absent in the ankle deep 
tendons.  The diagnosis was myofascial lumbar syndrome 
secondary to multilevel lumbar DDD with desiccation and 
protrusions.  The Veteran had decreased sensation in no 
dermatomal pattern in both lower extremities, which was noted 
to be inconsistent with a radiculopathy.

A private Functional Capacity Evaluation was performed in 
September 2009.  The Veteran had an antalgic gait on the 
right due to knee pain.  Flexion of the right knee was to 120 
degrees, and movement of the right ankle was within 
functional limits.  Right lower extremity strength included 
3+/5 hip flexors (seated), 4-/5 hip abductors, 4/5 hip 
adductors, 3+/5 hip extensors (prone), 4-/5 hamstrings 
(seated), 3+/5 quadrecips, and 5/5 ankle.  The examiner noted 
that the Veteran provided full and consistent effort during 
the testing process.

The Veteran testified in support of his claim at a RO hearing 
in May 2005 and at a hearing before the undersigned Veterans 
Law Judge in February 2008.

The above evidence reveals that theVeteran has no more than 
moderate incomplete paralysis, neuritis, or neuralgia of the 
right lower extremity.  Although there was decreased pinprick 
sensation from the right knee down to the foot and decreased 
strength in the right lower extremity from the knee down when 
examined in July 2005, reflexes were 1+ and equal in the 
lower extremities, there was negative foot drop bilaterally, 
no active muscle spasms or muscle atrophy, and normal motor 
skills.  Motor strength in the right lower extremity was 5/5 
on VA examination in April 2009 and at least 3+/5 on private 
evaluation in September 2009.  Moreover, flexion of the right 
knee was to 120 degrees, with normal right ankle motion, in 
September 2009.

As there is no clear variation in symptomatology for the 
Veteran's right lower extremity disability during the appeal 
period, staged ratings are not assignable during the period 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, a rating in excess of 20 percent for 
the service-connected radiculopathy of the right lower 
extremity is not warranted.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluation in this case is not 
shown to be inadequate for the purpose of rating the service-
connected disability.  An evaluation in excess of 20 percent 
is provided in the rating schedule for the disability at 
issue, but the medical evidence reflects that the required 
manifestations are not present in this case.  

Although the Veteran's service-connected disability may 
adversely affect his functional capacity to some degree, as 
evidenced by his current evaluation, the medical evidence 
does not show marked interference with employment due to this 
disability.  As noted, the service-connected disability is 
considered no more than moderate.  There is also no evidence 
of frequent hospitalization due to the disability.  

Additionally, the Veteran has not submitted evidence that his 
service-connected right lower extremity disability results in 
disability factors not contemplated in the rating criteria.  
Therefore, a determination to refer this issue for 
extraschedular consideration based on an unusual or 
exceptional disability picture is not appropriate.  


ORDER

An initial evaluation in excess of 20 percent is not 
warranted for radiculopathy of the right lower extremity.


REMAND

With respect to the Veteran's claim for service connection 
for left lower extremity radiculopathy secondary to service-
connected DDD of the lumbosacral spine, the Board notes that, 
according to the April 2009 VA opinion, decreased sensation 
in the lower extremities was not consistent with 
radiculopathy.  However, this nexus opinion did not clarify 
whether the Veteran had a chronic left lower extremity 
disability and, if so, whether it is causally related to his 
service-connected low back disability.  With respect to the 
issue of entitlement to an initial evaluation in excess of 40 
percent for service-connected DDD of the lumbosacral spine, 
the Veteran testified at his personal hearing in February 
2008 that he had had incapacitating episodes of several 
months duration over the previous year; and it is reported on 
VA examination in April 2009 that the Veteran had an episode 
of incapacitation with bed rest prescribed by Dr. P, without 
any specific evidence of the duration of the episode.  As 
these service connection and increased rating issue must be 
remanded for additional development, the inextricably 
intertwined TDIU issue cannot be adjudicated until after 
these issues are addressed.  Consequently, the Board finds 
that additional development is needed prior to Board 
adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for low back disability or 
for radiculopathy of the lower 
extremities since April 2009, the date of 
the most recent VA evaluation.  This 
should also include any evidence on the 
Veteran's incapacitating episodes since 
2008, including from Dr. P.

After securing the necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  The Veteran will be requested by 
AMC/RO to fill out and return to VA a 
current VA Form 21-8940, Veteran's 
Application For Increased Compensation 
Based On Unemployability.  

3.  After the above has been completed, 
the AMC/RO will have an appropriate 
health care provider review the claims 
files and provide an opinion, based on 
the objective evidence on file, on 
whether the Veteran has a disability of 
the left lower extremity that was 
caused or aggravated by service-
connected DDD of the lumbosacral spine.  
The following considerations will 
govern the examination:

a.  The health care provider must 
acknowledge receipt and review of 
the claims files in any report 
generated as a result of this 
remand.  

b.  The examiner must respond to 
the inquiry as to whether the 
Veteran has a disability of the 
left lower extremity that was 
caused or aggravated by service-
connected DDD of the lumbosacral 
spine.  

c.  In all conclusions, the 
opinion must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  If the health care 
provider is unable to render an 
opinion without resort to 
speculation, this should be noted 
and explained.  The report 
prepared must be typed and added 
to the claims files.

d.  If the examiner responds to 
the above inquiry that he or she 
cannot so opine without resort to 
speculation, the AMC/RO will 
attempt to clarify whether such 
information may be obtained that 
may render the opinion non-
speculative.  

4.  After the above has been completed, 
the AMC/RO will review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Thereafter, the AMC/RO will consider 
all of the evidence of record and re-
adjudicate the Veteran's claims for 
service connection for a disability of 
the left lower extremity, to include 
radiculopathy, secondary to service-
connected DDD of the lumbosacral spine, 
for an initial evaluation in excess of 40 
percent for DDD of the lumbosacral spine, 
and for TDIU.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and his representative will be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time will be 
allowed for response.  

Thereafter, if indicated, the case will be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

By this remand, the Board intimates no opinion as to the 
final disposition of the unresolved issues.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


